       Case 2:19-cv-02579-DMC Document 40 Filed 04/06/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CARL FOUST,                                        No. 2:19-CV-2579-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    ALI, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42 U.S.C.

18   § 1983. Before the Court is Plaintiff’s first amended complaint. ECF No. 8.

19                                     I. SCREENING REQUIREMENT

20                   The Court must screen a prisoner's complaint that seeks relief against a

21   governmental entity, officer, or employee. See 28 U.S.C. § 1915A(a). The court must identify any

22   cognizable claims and dismiss any portion of the complaint that is frivolous or malicious, fails to

23   state a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

24   immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

25                   A complaint must contain a short and plain statement of the claim that a plaintiff is

26   entitled to relief. Fed. R. Civ. P. 8(a)(2). The complaint must provide “enough facts to state a claim

27   to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

28   Detailed factual allegations are not required, but “[t]hreadbare recitals of the elements of a cause
                                                         1
         Case 2:19-cv-02579-DMC Document 40 Filed 04/06/21 Page 2 of 5


 1   of action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S.

 2   662, 678 (2009). To survive screening, a plaintiff's claims must be facially plausible, which requires

 3   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

 4   for the misconduct alleged. Id. at 678–79; Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir.

 5   2009). Plaintiffs must demonstrate that each defendant personally participated in the deprivation of

 6   the plaintiff's rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002). If the allegations “do

 7   not permit the court to infer more than the mere possibility of misconduct,” the complaint does not

 8   state a claim. Iqbal, 556 U.S. at 679. The complaint need not identify “a precise legal theory.”

 9   Kobold v. Good Samaritan Reg'l Med. Ctr., 832 F.3d 1024, 1038 (9th Cir. 2016).

10                     The Court must construe a pro se litigant's complaint liberally. See Haines v. Kerner,

11   404 U.S. 519, 520 (1972) (per curiam); Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012).

12   However, “‘a liberal interpretation of a civil rights complaint may not supply essential elements of

13   the claim that were not initially pled.’” Bruns v. Nat'l Credit Union Admin., 122 F.3d 1251, 1257

14   (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)). The Court may

15   dismiss a pro se litigant's complaint “if it appears beyond doubt that the plaintiff can prove no set

16   of facts in support of his claim which would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849

17   F.3d 1204, 1208 (9th Cir. 2017).

18                                        II. PLAINTIFF’S ALLEGATIONS

19                     Plaintiff’s first amended complaint fails completely to state any claim for relief. The

20   complaint contains almost no details at all. See ECF No. 8. Plaintiff names Ali and Longo as
21   defendants. Id. at 2. Apparently, they are correctional officers at California Medical Facility. Id.

22   Plaintiff then includes two pages with spaces for “Claim I” and “Claim II.” Id. at 3–4. Plaintiff does

23   not list any constitutional or federal right that was violated, instead listing regulations of the

24   California Department of Corrections and Rehabilitation.1 Id. Plaintiff does not list any facts

25   1
       Section 1983, under which Plaintiff brings this action, provides a cause of action for deprivation of constitutional
     rights and rights under federal law. 28 U.S.C. § 1983. [Section] 1983 ‘is not itself a source of substantive rights,’ but
26   merely provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490 U.S. 386, 393-
     94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also Chapman v. Houston Welfare Rights
27   Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles, 697 F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada,
     678 F.3d 730, 734 (9th Cir. 2012); Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006). “To the extent that the
28   violation of a state law amounts to the deprivation of a state-created interest that reaches beyond that guaranteed by the
                                                                  2
        Case 2:19-cv-02579-DMC Document 40 Filed 04/06/21 Page 3 of 5


 1   supporting the inferential complaint that Defendants violated some CDCR regulation or that any

 2   right for which 42 U.S.C. § 1983 provides a cause of action has been violated. Id. Instead, Plaintiff

 3   only says “see attached [documents]” referring to CDCR grievance documents attached to his

 4   complaint.” Id. He alleges no other facts at all. Id.

 5                     The grievance documents attached to Plaintiff’s complaint address Plaintiff’s

 6   complaints of staff sexual misconduct. Id. at 6–18. Apparently, Longo and Ali acted inappropriately

 7   towards Plaintiff, with Longo impermissibly grabbing Plaintiff’s buttocks and Ali trying to

 8   convince Plaintiff to drop his sexual misconduct complaints. Id. CDCR apparently investigated

 9   Plaintiff’s claims, but Plaintiff appealed because he was apparently unhappy with CDCR’s handling

10   of his grievances. See id. It is not clear, however, what federal claims Plaintiff is attempting to

11   bring before this Court. See id. at 3–18. Whether Plaintiff is suing over the alleged underlying

12   sexual misconduct, interference with his right to pursue grievances, or general handling of his

13   grievances is subject only to arbitrary inference. See id. Other than their mention in Plaintiff’s

14   grievance documents, Plaintiff has not made any allegations whatsoever against Longo or Ali. Id.

15   Moreover, under the section for Plaintiff to list his injury, Plaintiff only states, “mental stress lost

16   of sleep and etc.” and “he is a DDP inmate unable to explain injury because of mental stress

17   emotions.”2 Id. at 3–4.

18                     Although the Court must construe Plaintiff’s complaint liberally, it cannot supply

19   the facts or elements necessary to state a claim. See Bruns, 122 F.3d at 1257. A complaint must

20   provide enough facts to state a plausible claim and threadbare recitals of elements of a complaint
21

22   federal Constitution, Section 1983 offers no redress.” Crowley, 678 F.3d at 736l To state a claim under § 1983, a
     plaintiff must allege that (1) the defendant acted under color of state law and (2) the defendant deprived him or her of
23   rights secured by the Constitution or federal law. Long v. Cty. of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006);
     see also Marsh v. Cty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of state law”). A
24   person deprives another of a constitutional right, “within the meaning of § 1983, ‘if he does an affirmative act,
     participates in another's affirmative act, or omits to perform an act which he is legally required to do that causes the
     deprivation of which complaint is made.’” Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir.
25   2007) (quoting Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be
     established when an official sets in motion a ‘series of acts by others which the actor knows or reasonably should know
26   would cause others to inflict’ constitutional harms.” Preschooler II, 479 F.3d at 1183 (quoting Johnson, 588 F.2d at
     743). This standard of causation “closely resembles the standard ‘foreseeability’ formulation of proximate cause.”
27   Arnold v. Int'l Bus. Mach. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533
     F.3d 1010, 1026 (9th Cir. 2008).
28   2
       “DDP” apparently stands for Disability Displacement Program.
                                                                 3
       Case 2:19-cv-02579-DMC Document 40 Filed 04/06/21 Page 4 of 5


 1   are insufficient. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 570. Here, Plaintiff’s complaint does

 2   not even include threadbare recitals of the elements of a cause of action, let alone contain sufficient

 3   facts that might allow the Court to infer a named defendant is liable for alleged misconduct. See

 4   Iqbal, 556 U.S. at 678–79. Other than what the Court might randomly infer from the documents

 5   Plaintiff attached to his complaint, the Court has no basis to conclude what Plaintiff’s allegations

 6   even are. As stated, if the allegations “do not permit the court to infer more than the mere possibility

 7   of misconduct,” the complaint does not state a claim. Iqbal, 556 U.S. at 679.

 8                  Plaintiff has not stated any facts. He has not identified any cognizable claim. The

 9   first amended complaint cannot survive screening under 28 U.S.C. § 1915A. Although Plaintiff

10   need not include detailed factual allegations, that does not mean he can state no facts. See Iqbal,

11   556 U.S. at 677–79. Plaintiff must provide enough facts to state a plausible claim. Id. The Court

12   will provide leave to amend and include sufficient detail consistent with the above comments.

13                                           III. CONCLUSION

14                  Because it is possible that the deficiencies identified in this order may be cured by

15   amending the complaint, Plaintiff is entitled to leave to amend prior to dismissal of the entire action.

16   See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is informed that,

17   as a general rule, an amended complaint supersedes the original complaint. See Ferdik v. Bonzelet,

18   963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to amend, all claims

19   alleged in the original complaint which are not alleged in the amended complaint are waived. See

20   King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if Plaintiff amends the complaint,
21   the Court cannot refer to the prior pleading in order to make Plaintiff's amended complaint

22   complete. See Local Rule 220. An amended complaint must be complete in itself without reference

23   to any prior pleading. See id.

24                  If Plaintiff chooses to amend the complaint, Plaintiff must demonstrate how the

25   conduct complained of has resulted in a deprivation of Plaintiff’s constitutional rights. See Ellis v.

26   Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how each named
27   defendant is involved and must set forth some affirmative link or connection between each

28   defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d 164, 167 (9th Cir.
                                                         4
       Case 2:19-cv-02579-DMC Document 40 Filed 04/06/21 Page 5 of 5


 1   1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

 2                   Finally, Plaintiff is warned that failure to file an amended complaint within the time

 3   provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at 1260-

 4   61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply with

 5   Rule 8 may, in the Court’s discretion, be dismissed with prejudice pursuant to Rule 41(b). See

 6   Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

 7                   Accordingly, IT IS HEREBY ORDERED that:

 8                   1.       Plaintiff’s first amendment complaint (ECF No. 8) is dismissed with leave

 9   to amend; and

10                   2.       Plaintiff shall file a first amended complaint within 30 days of the date of

11   service of this order.

12

13                   Dated: April 6, 2021
                                                             ____________________________________
14                                                           DENNIS M. COTA
15                                                           UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         5
